KEN SWAISLAND

The Coach House

2949 Palmerston Ave.

West Vancouver, BC V7V 2X2

 

January 13, 2004

 

Hunter Gold Mining Corporation

C/o 4145 Almondel Road

West Vancouver, BC V7V 3L6

 

Attention: George Otten

 

Re: Purchase of Hunter Gold Mining Corporation (the "Target") from George Otten
and Jim Blair (the "Principal Vendors") and the other shareholders of the
company (the "Other Vendors") by Ken Swaisland (the "Purchaser").

 

Dear Sir:

 

With reference to our letter agreement of December 2, 2003 regarding the above
noted matter, I confirm that I am requesting an extension of time to complete my
due diligence of the above purchase for a maximum of four (4) months from March
31, 2004, to July 31, 2004; thereby amending termination and formal
documentation dates in clause one (1) and two (2) to July 15, 2004. In return
for this extension, and subject to a positive initial report by Glenn O' Gorman,
I undertake to fully dewater, sample and assay the Bates-Hunter mine and
complete the diamond drilling program as recommended by Glenn O' Gorman in his
recently completed Engineering Report on the Bates-Hunter mine and mill
facilities. I agree to provide you with all data collected and complete all due
diligence as quickly as possible in order to complete the sale at the earliest
opportunity prior to July 31, 2004, if possible.

 

I also request that the Principal Vendors agree that all rights and obligations
contained within the December 2, 2003 agreement and this letter of extension are
assignable by Ken Swaisland, without prior approval. The Principal Vendors will
be notified of any such assignment within twenty-four (24) hours of any
assignment.

 

All other terms of the letter agreement remain the same.

 

Yours Truly,

 

                                                                                                                       
Accepted and agreed to by:

                                                                                                                       
Hunter Gold Mining Corporation per:

 

/s/ Ken Swaisland                                      
                                                     /s/ George
Otten                                               

Ken
Swaisland                                                                                                
George Otten President

 

 

Accepted and agreed to
by:                                                                            
Accepted and agreed to by:

 

/s/ Jim Blair                                                
                                                     /s/ George
Otten                                               

Jim
Blair                                                                                                         
George Otten